Bridgetech Holdings International, Inc. 402 West Broadway, 26th Floor San Diego, CA92101 Via Edgar May 2, 2007 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington D.C. 20002 Re:Bridgetech Holdings International, Inc. Request to WithdrawRegistration Statement on Form 10SB (RW) SEC File Number 0-51697 Ladies and Gentlemen: Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended (the "Securities Act"), Bridgetech Holdings International, Inc. (the " Registrant") hereby requests immediate withdrawal of its Registration Statement on Form 10SB (File No.0-51697), which was filed with the Securities and Exchange Commission (the "Commission") on April 2, 1007 along with any amendments and exhibits (the "Registration Statement"). The Registrants believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act. The Registrant is withdrawing the Registration Statement to avoid the automatic effectiveness of the Registration Statement sixty days after its initial filing before the Registrant has had an opportunity to fully respond to the comments of the Commission staff.
